UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 16, 2011 Sunvalley Solar, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-8415633 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 398 Lemon Creek Dr., Suite A, Walnut, CA 91789 (Address of principal executive offices) (909) 598-0618 (Issuer’s telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 1 – Registrant’s Business and Operations Item 1.01 Entry Into Material Definitive Agreement On August 16, 2011, we entered into a Photovoltaic System Contract with All Fortune Group, LLC of El Monte, California (the “Contract”).Under the Contract, we have been engaged to install a 405.375 kW-DC photovoltaic solar power system for an estimated total price of $2,096,381.25 to be paid as follows: · 5% down payment of $104,819.06, due upon signature of the Contract; · A lump sum payment of $628,914.38 to be paid within five business days after the customer receives an anticipated cash grant for the project from the U.S. Treasury Department.The payment will be equal to the amount of the grant; · A stream of monthly payments estimated to total $144,285.00.These monthly payments will commence when the customer begins to receive incentive payments related to the project from Southern California Edison.The actual monthly payments will be equal to the monthly incentive payments received by the customer; · A stream of monthly payments totaling $1,218,362.81, to be paid in 96 installments, comprised of 60 payments of $14,772.53 during the first through fifth year and 36 payments of $9,222.53 during the sixth through eight year, with payments to begin within five days after the system is approved by the local utility company. In addition, we have agreed to provide certain warranties to the customer regarding workmanship, minimum nominal power outputs of the system, and other matters.We expect to begin work on the system in late Decemberof 2011. The foregoing is a summary of the material terms of the Contract and is not a complete description of its contents.The Contract is filed herewith as Exhibit 10.1 SECTION9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits Exhibit No. Description Photovoltaic System Contract with All Fortune Group, LLC 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunvalley Solar, Inc. /s/ Zhijian (James) Zhang Zhijian (James) Zhang Chief Executive Officer Date:August 18, 2011
